IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30472
                         Summary Calendar



LARRY J. THIBODEAUX,

                                           Plaintiff-Appellant,

versus

CITY OF EUNICE; VARDEN GUILLORY, SR.;
TRACY CHADDICK; ANDREA DARBY,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-1206
                        - - - - - - - - - -
                          February 4, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Larry J. Thibodeaux appeals from the district court’s order

granting summary judgment in favor of the defendants in his civil

rights complaint.   Thibodeaux argues that he was wrongfully

arrested, that he was subjected to unlawful fingerprinting and

incarceration, that he was not advised of his Sixth Amendment

rights, and that his bond was excessive.    Thibodeaux also asserts

that two Eunice city court clerks’ refusal to file certain

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-30472
                                  -2-

pretrial motions in the resulting proceeding amounted to a

denial-of-access-to-the-courts claim.       We have reviewed the

record and the parties’ briefs, and we conclude that Thibodeaux’s

argument is frivolous for essentially the same reasons set forth

by the district court.     See Thibodeaux v. City of Eunice et al.,

No. 96-1206 (W.D. La. Apr. 29, 1997).

     Additionally, Thibodeaux has failed to show that the

district court’s decision denying his request to amend his

complaint was an abuse of discretion.       See Rolf v. City of San

Antonio, 77 F.3d 823, 828 (5th Cir. 1996).       Thibodeaux’s

assertion that the district court erred by denying his request

that the defendants be informed of a purported conflict of

interest with their attorney is without merit.       Nor has

Thibodeaux shown that the district court abused its discretion by

granting the defendants’ motion to compel discovery and by

assessing attorneys’ fees of $250 against Thibodeaux for his

initial refusal to respond to the discovery requests.          See

Richardson v. Henry, 902 F.2d 414, 417 (5th Cir. 1990).

     Thibodeaux’s appeal is without arguable merit, and it is

therefore frivolous.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).   It is therefore DISMISSED.      5th Cir. R. 42.2.

His request for permission to file an amended notice of appeal is

DENIED.

     The appellees’ motion for the imposition of damages is

GRANTED and we remand to the district court for an assessment of
                          No. 97-30472
                               -3-

double costs and attorney’s fees for this frivolous appeal.   Fed.

R. App. P. 38.

     APPEAL DISMISSED; MOTION TO FILE AN AMENDED NOTICE OF APPEAL
DENIED; MOTION FOR DAMAGES PURSUANT TO FED. R. APP. P. 38
GRANTED; REMAND TO THE DISTRICT COURT FOR ASSESSMENT OF DOUBLE
COSTS AND DAMAGES.